This is a Non-Final office action for serial number 17/097,598.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




	Claim(s) 1, 3, 5-7, 11, 12, 13, 15 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Azuma et al. 20090272856. Azuma discloses a roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end; at least one support wall disposed within the interior cavity, wherein the at least one support wall at least partially defines at least one lumen that extends the length of the support; and a pair of strut extensions extending above the top wall, wherein each of the pair of strut extension comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a substantially U-shaped channel that extends at least a portion of the length of the support, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitarily formed; the roof equipment support of claim 1, wherein the at least one support wall extends between the pair of sidewalls and defines at least partially an upper lumen and a lower lumen of the at least one lumen; the roof equipment support of claim 3, wherein the at least one support wall is configured to support a load, and wherein the upper lumen is sized and shaped to receive a piping member that extends therethrough; the roof equipment support of claim 1, wherein a cross-sectional profile of the support is constant along the length of the support; the roof equipment support of claim 1, wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are formed from the same material in an extrusion process (the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight); a roof equipment support comprising: a monolithic body having a first end and an opposite  by at least one support wall; wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions; wherein the platform defines flanges that extend outwards from the pair of sidewalls.

[AltContent: textbox (hook
strut extension
top wall/surface
interior cavity
support wall
sidewall/2nd side surface
platform)][AltContent: arrow][AltContent: textbox (U-shaped channel)]
[AltContent: arrow][AltContent: textbox (hook (12a)
strut extension
sidewall/1st side surface 
platform 
flanges)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (lumen)][AltContent: textbox (lower lumen)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                           
    PNG
    media_image1.png
    326
    373
    media_image1.png
    Greyscale

1, 3, 4,  6, 7, 8, 9, 11, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hardy, Jr. et al. (Hardy) 20040031228. Hardy discloses a roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end; at least one support wall disposed within the interior cavity, wherein the at least one support wall at least partially defines at least one lumen that extends the length of the support; and a pair of strut extensions extending above the top wall, wherein each of the pair of strut extension comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a substantially U-shaped channel that extends at least a portion of the length of the support, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitarily formed; the roof equipment support of claim 1, wherein the at least one support wall extends between the pair of sidewalls and defines at least partially an upper lumen and a lower lumen of the at least one lumen; the roof equipment support of claim 3, wherein the at least one support wall comprises a pair of support walls in a substantially V-shaped configuration; the roof equipment support of claim 1, wherein a cross-sectional profile of the support is constant along the length of the support; the roof equipment support of claim 1, wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are formed from the same material in an extrusion process (the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight); wherein an angle between the platform and at least one of the pair  by at least one support wall; the roof equipment support of claim 13, wherein the at least one support wall is configured to support a load and defines a pipe rest portion that is concave in shape; the roof equipment support of claim 11, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions.  

[AltContent: textbox ( 1st and 2nd lumen)][AltContent: arrow][AltContent: arrow][AltContent: textbox (support wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (support wall)][AltContent: textbox (hook
strut extension
sidewall/first side surface (60)
 )][AltContent: textbox (hook(53A/53B)
strut extension(56A/65B)
top wall/surface(32)
sidewall/second side surface 
platform(61))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                             
    PNG
    media_image2.png
    710
    536
    media_image2.png
    Greyscale

[AltContent: textbox (trapezoidal cross-sectional profile )]










[AltContent: arrow][AltContent: textbox (U-shaped channel)]
[AltContent: arrow][AltContent: textbox (interior cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (top surface/wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (strut extension)][AltContent: arrow][AltContent: textbox (lumen)][AltContent: textbox (support wall being substantially V-shaped.)][AltContent: arrow][AltContent: textbox (lumen)][AltContent: textbox (support wall
substantially V-shaped.  )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                     
    PNG
    media_image3.png
    571
    438
    media_image3.png
    Greyscale

Claim(s) 1, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sorkin D500665.  Sorkin A roof equipment support comprising: a platform; a pair of sidewalls extending from the platform; a top wall extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end; at least one support wall disposed within the interior cavity, wherein the at least one support wall at least partially defines at least one lumen that extends the length of the support; and a pair of strut extensions extending above the top wall, wherein each of the pair of strut extension comprises a hook at a distal end, wherein the pair of strut extensions and the top wall define a substantially U-shaped channel that extends at least a portion of the length of the support, and wherein the platform, the pair of sidewalls, the top wall, and the pair of  by at least one support wall; the roof equipment support of claim 13, wherein the at least one support wall is configured to support a load and defines a pipe rest portion that is concave in shape; a roof equipment support of claim 1, wherein the platform defines flanges that extend outwards from the pair of sidewalls.
[AltContent: textbox (U-shaped channel)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (platform)][AltContent: arrow][AltContent: textbox (hook 
strut extension
topwall/surface
sidewalls/side surface
concave support
support wall
lower
lumen
flange
platform)][AltContent: arrow][AltContent: arrow][AltContent: textbox (support wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (interior cavity)][AltContent: textbox (flange)][AltContent: textbox (upper lumen)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    395
    305
    media_image4.png
    Greyscale
               
    PNG
    media_image5.png
    428
    264
    media_image5.png
    Greyscale


[AltContent: textbox (trapezoidal cross-sectional profile see Figure 5)]


1, 3, 5, 6, 7, 8, 9, 11, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sorkin 6,684,594.  Sorkin discloses a roof equipment support comprising: a platform (12); a pair of sidewalls (24, 26) extending from the platform; a top wall (32) extending between the pair of sidewalls and offset from the platform, wherein the platform, the pair of sidewalls, and the top wall define an interior cavity that extends a length of the support from a first end to a second end; at least one support wall disposed within the interior cavity, wherein the at least one support wall at least partially defines at least one lumen that extends the length of the support; and a pair of strut extensions extending above the top wall, wherein each of the pair of strut extension (42, 44) comprises a hook (52) at a distal end, wherein the pair of strut extensions and the top wall define a substantially U-shaped channel that extends at least a portion of the length of the support, and wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are unitarily formed; the roof equipment support of claim 1, wherein the at least one support wall (30 or 28) extends between the pair of sidewalls and defines at least partially an upper lumen and a lower lumen (left and right 60) of the at least one lumen; the roof equipment support of claim 3, wherein the at least one support wall is configured to support a load, and wherein the upper lumen is sized and shaped to receive a piping member that extends therethrough; the roof equipment support of claim 1, wherein a cross-sectional profile of the support is constant along the length of the support; the roof equipment support of claim 1, wherein the platform, the pair of sidewalls, the top wall, and the pair of strut extensions are formed from the same material in an extrusion process; the roof equipment support of claim 1, wherein an angle between the platform and at least one of the pair of sidewalls  by at least one support wall; the roof equipment support of claim 11, wherein each hook of the pair of strut extensions faces the other hook of the pair of strut extensions.  


[AltContent: arrow][AltContent: textbox (interior cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st lumen        support wall   2nd lumen)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (U-channel)]
    PNG
    media_image6.png
    652
    589
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. 20090272856. Azuma discloses all of the limitations of the claimed invention except for the roller element, shaft, and a cap. The examiner takes official notice that it is conventional and well known to have a roller element, wherein the roller element comprises a shaft insertable at least partially within the substantially U-shaped channel and rotatable therein, and wherein a diameter of the shaft is greater than a height of the pair of strut extensions above the top wall; a roller element configured to be rotatably received at least partially between the top surface and the pair of strut extensions, wherein the roller element comprises an elongated shaft with a diameter that is greater than a height of the pair of strut extensions above the top surface; wherein the roller element further comprises a pair of end caps that are configured to couple to ends of the elongated shaft for the purpose of providing a means for supporting a pipe above the support to allow ready longitudinal movement of the pipe transverse to the support. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional pipe supports. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631